Citation Nr: 1719834	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-11 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left foot condition, to include as secondary to service-connected disabilities. 

2.  Entitlement to a rating in excess of 10 percent prior to October 24, 2015, and in excess of 20 percent thereafter, for a right foot disorder (currently rated as pes planus). 

3.  Entitlement to a compensable disability rating for right hallux valgus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1986 to February 1987 and from April 1988 to March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In February 2015, the Board remanded the appeal and requested the RO schedule the Veteran for another VA examination and readjudicate his claims.  A VA examination was conducted in October 2015.  

In a November 2015 rating decision, the RO granted a 20 percent rating for pes planus of the right foot (previously rated under 7804 for calluses).  In other words, the RO determined that the Veteran's right foot disorder warranted a change in Diagnostic Code to afford him the higher, 20 percent rating, effective October 24, 2015.  The RO also awarded a separate rating for hallux valgus of the right foot and assigned a noncompensable rating, effective October 24, 2015.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for his right foot disorder, and he has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal was processed utilizing Virtual VA and the Veterans Benefits Management System (VBMS), VA's paperless claims processing systems. 


FINDINGS OF FACT

1.  The Veteran has several left foot conditions, to include calluses, hallux valgus and pes planus, none of which were incurred in or caused by service or secondary to any service connected disability. 

2.  For the entire appeal period, the Veteran's right foot disorder has been manifested by objective evidence of marked deformity, accentuated pain on use of the feet, swelling, characteristic callosities, and the need for periodic debridement.

3. The Veteran underwent an Austin bunionectomy on his right foot in May 2004 as treatment for hallux valgus. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left foot condition are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.310 (2016). 

2.  The criteria for a rating in excess of 10 percent prior to October 24, 2015, for a right foot disorder have been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5276, 5280 (2016).

3. The criteria for a 10 percent rating for the Veteran's hallux valgus, right foot, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5280 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Left Foot

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran asserts that he has a left foot condition caused by his service connected right knee disability.  The Veteran has not asserted and the evidence does support a claim of direct service connection for a left foot condition; therefore, the Board will not address that theory. 

The Veteran was service connected for degenerative joint disease of the right knee in April 1991; secondary service connection for calluses of the right foot was granted in December 1998. 

Review of the Veteran's medical records shows that the Veteran has undergone multiple surgeries, including a left bunionectomy and osteotomy with internal fixation.  He also suffered from painful calluses and swelling in his left foot.  

The October 2015 VA examiner diagnosed hallux valgus, mild pes planus, and calluses on the Veteran's left foot.  The examiner opined that it was less than 50 percent likely that the Veteran's right knee disability had caused his left foot calluses, as the calluses were present on both feet and the Veteran did not describe an alteration in his gait and stance as a result of any symptoms from the right knee.  The December 2015 opinion was obtained to clarify the previous opinion.  The examiner opined that the Veteran had calluses secondary to hammertoes, hallux valgus and pes planus which are naturally occurring conditions unrelated to any prior trauma or shoe wear.  The examiner explained that calluses form as protection of the prominent joints form the deformity; therefore, the foot conditions and calluses would have occurred despite military service.  The examiner also opined that the Veteran's knee condition would have no effect on the severity or cause worsening of his foot conditions; any worsening would have occurred regardless of a knee condition. 

A private examiner completed a Disability Benefits Questionnaire (DBQ) in March 2017 and diagnosed pes planus, hammertoes, planta fasciitis and hallux rigidus.  The examiner did not discuss or provide an opinion as to the onset or etiology of the Veteran's foot conditions.

In submitted statements, the Veteran has contended that he suffers from bilateral foot pain and calluses, and has to wear inserts in order to alleviate those symptoms.  He has four scars on his left foot from surgery.  He had to have a bone removed to reduce severe pain from calluses and had to have pins put into his toes.  He takes various pain medications to manage his symptoms.  

After careful review of the evidence of record, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left foot condition, secondary to his service-connected right knee disability.  The most probative evidence of record is the medical opinion provided in December 2015.  As noted, the examiner found that the Veteran's left foot conditions were not caused or aggravated by his service-connected right knee disability.  The examiner's opinions were based upon the evidence as a whole-including the Veteran's contentions, lay statements, physical examination, and the medical evidence of record.  The examiner provided a detailed rationale for the opinions provided and they are consistent with the medical evidence of record.  The Board also finds probative that there are no medical opinions to the contrary; as noted above, the March 2017 DBQ provided no opinion as to etiology of the Veteran's left foot conditions. 

The Board notes that the only evidence that the Veteran's left foot conditions were aggravated by his service-connected right knee disability are his own lay assertions.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced.  For example, the Veteran is competent to report symptoms of pain and visible calluses.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Importantly, laypersons generally are not competent to diagnose any medical disorder, opine that it was caused or aggravated by a service-connected disability, or render any opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Here, the Board finds that the Veteran is not competent to relate his current left foot disabilities to his service-connected right knee disability as he does not have specialized medical knowledge required to link these two disabilities.  

Additionally, no VA treatment record or VA examination report indicates that the Veteran's foot conditions were aggravated by his service-connected knee disability.  Further, the December 2015 VA examiner specifically found in his report that the Veteran's left foot conditions were naturally occurring.  In other words, the examiner found no causation or worsening of symptoms due to the Veteran's knee disability.  As such, the competent and credible examiner found that the Veteran's left foot conditions were not caused or aggravated by his right knee disability.  The Board finds that the December 2015 opinion made by a medical professional is far more probative than the lay statements provided by the Veteran. 

Given the complex nature of the Veteran's complaints, the Board affords far greater probative weight to the expert opinions of the medical professional of record who has concluded that the Veteran's foot conditions were not caused or aggravated by his service-connected knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In summary, the credible and most probative evidence of record establishes that the Veteran's left foot conditions are not secondary to his service-connected right knee disability.  Thus, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

II. Right Foot 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

For the reasons described in the Introduction section above, the RO rated the Veteran's right foot calluses at 10 percent under Diagnostic Code (DC) 7804.  In the November 2015 rating decision, the Appeals Management Office (AMO), formerly known as the Appeals Management Center (AMC) rated the Veteran's right foot calluses under Diagnostic Codes 5276 and 5280, and awarded zero percent for hallux valgus and 20 percent pes planus, effective October 24, 2015.  

Diagnostic Code 5276 provides for the following ratings: A mild, noncompensable rating is assigned when the Veteran's symptoms are relieved by built-up shoe or arch support.  A 30 percent rating is assignable for severe bilateral flatfoot, which requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use, accentuated indication of swelling on use, characteristic callosities.  Unilateral severe flatfoot is rated at 20 percent.  A 50 percent rating is for assignment for pronounced bilateral flatfoot, which requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  Unilateral pronounced flatfoot is rated at 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Diagnostic Code 5280 provides 10 percent rating for unilateral hallux valgus that is severe, if equivalent to amputation of the great toe; and a 10 percent for unilateral hallux valgus that was operated on, with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45, but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Review of the Veteran's medical records shows he sought treatment for calluses in the form of having them shaved/trimmed back.  He had various surgeries on his right foot including arthroplasty, excision of a soft tissue lesion in December 2009, and an Austin bunionectomy in 2004.  The Veteran was prescribed orthotics for support and stabilization of the feet while standing and walking.  

During the October 2015 VA examination, the Veteran reported having to trim back the calluses on both feet from time to time but did not describe any instances that required him to walk abnormally.  The examiner noted that the Veteran did not report tenderness of the plantar surfaces, but he did experience swelling, pain on use and manipulation of the feet.  The examiner diagnosed bilateral pes planus and hallux valgus with mild or moderate symptoms.  No other foot conditions were noted.   

A private examiner completed a Disability Benefits Questionnaire (DBQ) in March 2017 and diagnosed pes planus, hammertoes, plantar fasciitis, and hallux rigidus in the right foot.  The Veteran reported experiencing pain in calluses, stiffness and swelling.  He had trouble sleeping and walking.  Examination revealed calluses, swelling, and pain on use and manipulation of the feet.  The Veteran suffered from tenderness of plantar surfaces.  There was decreased longitudinal arch height on weight-bearing.  There was objective evidence of marked deformity, pronation.  The weight bearing line fell over or medial to the great toe.  The Veteran had inward bowing of the Achilles tendon.  There was no marked inward displacement or severe spasm of the Achilles tendon.  The report noted the Veteran suffered from mild or moderate symptoms of hallux valgus and severe symptoms of hallux rigidus in both feet. 

The Veteran has also submitted various lay statements in support of his claims.  He reported having continuous problems with both feet due to the way he has to walk because of his knee condition.  He stated the calluses are painful, especially when his foot swells or his is walking for a long period of time.  He also noted that he experienced pain and swelling on use of his feet and prescribed orthotics did not relieve his symptoms. 

Entire Rating Period

After review of the record, the Board finds that the Veteran is entitled to a separate 10 percent rating for right foot hallux valgus for the entire appeal period.  The 2004 bunionectomy included removal of accessory bone in the right hallux, all of which is contemplated by the 10 percent rating under Diagnostic Code 5280.  The evidence does not reflect severe hallux valgus symptoms, which would be equivalent to amputation of the great toe; however, the awarded 10 percent rating is the highest rating available under the code. 

For the Rating Period prior to October 24, 2015

In this case, the October 2015 examiner found, at most, pain on use and manipulation and symptomatic pes planus in the right foot.  Here, there is no evidence of inward bowing or marked inward displacement and severe spasm of the Achilles tendon.  Given clinical findings of symptomatic unilateral pes planus throughout the appeal, the Board finds it unlikely that the Veteran became worse on the day of examination in October 2015.  For these reasons, the Board finds that a 20 percent disability evaluation is warranted under Diagnostic Code 5276 for accentuated pain on use of the right foot for the entire period on appeal.

In this case, the evidence does not reflect pronounced unilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the Achilles tendon on manipulation to warrant a rating in excess of 20 percent.  Marked inward displacement and severe spasm of the Achilles tendon are not demonstrated.

For the Rating Period from October 24, 2015

In this case, the evidence reveals, at most, pain on use of the feet that is accentuated and produces no more than severe, unilateral functional impairment.  Here, the Veteran reported swelling on use of the feet.  The evidence does not reveal marked inward displacement and severe spasm of the Achilles tendon.  Given these clinical findings of disability, the evidence supports no more than the currently assigned 20 percent evaluation, pursuant to Diagnostic Code 5276.

The Veteran's representative has alleged that the October 2015 examination is inadequate because the examiner did not consider flare-ups in the right foot that would be productive of painful and unstable scars.  According to the examination report, the Veteran did not report experiencing flare-ups that impacted the function of his feet.  Review of the examination report, in conjunction with the December 2015 opinion, reveals that it is, in fact, adequate in order to issue a decision on the claims decided herein.  Indeed, the examination discusses clinical findings necessary to rate the disabilities under the applicable criteria.  Moreover, the March2017 private DBQ was also considered and still did not provide information showing the Veteran was entitled to disability rating in excess of 20 percent.  

Here, the overall evidence is equivalent to no more than severe unilateral acquired flatfoot.  There is no basis for the Board to find that even with use, the Veteran's unilateral pes planus has been so disabling as to warrant assignment of a disability evaluation in excess of 20 percent under Diagnostic Code 5276.  

In this regard, the Board finds that a higher rating is not warranted solely on the basis of the Veteran's pain.  The primary manifestation of the Veteran's right foot pes planus is pain on weight-bearing-i.e., functional use.  Specifically, evaluation under Diagnostic Code 5276 contemplates pain on manipulation and use of the feet.  Hence, no higher evaluation is assignable on this basis.  See DeLuca, Vet. App. at 204-7; 38 C.F.R. §§ 4.40, 4.45, 4.59.  In this regard, the effects of functional loss due to pain are the foundations of the currently assigned 20 percent disability rating.  See also Mitchell, supra.

The Board has considered evaluating the Veteran's unilateral pes planus under alternative diagnostic codes.  In the absence of evidence showing the disability more nearly approximates all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to the right angle, and marked tenderness under the metatarsal heads, or marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, or marked varus deformity, there is no basis for assignment of higher initial disability evaluations under Diagnostic Code 5278, pertaining to acquired pes cavus.

The Board has also considered whether the disability should be rated pursuant to Diagnostic Code 5284 pertaining to other foot injuries.  However, in this case, the symptoms of disability are most analogous to those of pes planus, as he has accentuated pain on use of his right foot and characteristic callosities.  As his disability picture squarely fits within the criteria set forth for a 20 percent evaluation under Diagnostic Code 5276, this is the most appropriate code under which to rate the disability.

Again, the evidence as a whole fails to show that the Veteran's disability has met the criteria for a disability rating in excess of 20 percent at any time.  The Board has considered the Veteran's lay assertions regarding severity and finds that they support a 20 percent, but no higher, disability evaluation for the entire appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

With regard to assigning a separate rating for arthritis, the Board again finds that there is no basis for doing so.  Painful motion is an element contemplated in evaluating the Veteran's right foot pes planus under Diagnostic Code 5276.  See 38 C.F.R. § 4.57.  Specifically, painful callosities, swelling on use, and other evidence of pain with weight-bearing are the foundations of the assigned 20 percent disability rating.  As noted above, arthritis is rated based on limitation of motion of the joint under the applicable diagnostic code.  The Board emphasizes that evaluation of the same symptoms under two different diagnostic codes is prohibited.  See 38 C.F.R. § 4.14 (2016).


The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran is service connected for pes planus at 20 percent, a right knee disability at 10 percent, right foot calluses at 10 percent and tinnitus at 10 percent.  Therefore, he does not meet the schedular requirements under 38 C.F.R. § 4.16(a).  The Veteran has noted that he was let go from his position at the post office because he left his building unsecure; the evidence of record does not show his employment status after that point.  However, he has not alleged that he is unemployable solely because of his service connected disabilities, including his right foot.  Thus, the Board finds that Rice is inapplicable


ORDER

Entitlement to service connection for a left foot disability is denied. 

For the entire appeal period, a disability rating of no more than 20 percent for unilateral pes planus of the right foot is granted. 

For the entire appeal period, a disability rating of no more than 10 percent for right foot hallux valgus is granted. 




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


